Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Objections
	Claims 12 and 13 are objected to because of the following informality: each of these claims depends on claim 1 and recites “the at least one automated workflow,” but claim 1 recites “generating at least one automated workflow or information usable for improving a workflow,” so if the recited system generates information usable for improving a workflow then there is no at least one automated workflow and claims 12 and 13 lack antecedent basis.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1, 16, and 20 each recites a sequence mining unit configured to process event data and logs of user actions for at least one user of a computing system to obtain a set of one or more candidate action sequences each comprising a sequence of one or more user actions; a sequence filtering unit configured to apply, to the set of one or more candidate action sequences, one or more filters based on a model of user actions for an application domain to obtain a set of one or more filtered action sequences to 
	Claims 2 and 17 each recites apply, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, one or more candidate filters that cause the sequence filtering unit to discard invalid action sequences, the one or more candidate filters generated from the model of user actions for the application domain (filtering is evaluating, a mental process accomplishable by the human mind or on paper).  Claim 3 recites wherein the one or more candidate filters cause the sequence filtering unit to discard an action sequence as invalid based on a determination that the action sequence does not begin with a user action that starts a valid action sequence or that the action sequence does not end with a user action that ends a valid action sequence (determination is an evaluation, a mental process accomplishable by 
Claim 7 recites apply, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, one or more action filters that cause the sequence filtering unit to discard one or more invalid user actions of an action sequence, the one or more action filters generated from the model of user actions for the application domain (filtering is evaluating, a mental process accomplishable by the human mind or on paper).  Claim 8 recites wherein the one or more action filters cause the sequence filtering unit to discard a user action of an action sequence as invalid based on a determination that the user action is not required by a subsequent user action of the action sequence (determination is an evaluation, a mental process accomplishable by the human mind or on paper).  Claim 9 recites wherein the one or more action filters cause the sequence filtering unit to discard a user action of an action sequence as invalid 
Claim 12 recites a workflow automation unit configured to generate, based on the set of one or more filtered action sequences, a generalized action sequence that includes a parameterized user action as an action, wherein the indication of the set of one or more filtered action sequences usable for generating the at least one automated workflow comprises the generalized action sequence (generating data is a mental process accomplishable by the human mind or on paper).  Claims 13 and 18 each recites a workflow automation unit configured to generate the at least one automated workflow by learning one or more procedures present in the set of one or more filtered action sequences, wherein the indication of the set of one or more filtered action sequences usable for generating the at least one automated workflow comprises the at least one automated workflow (learning procedures is storing data which is routine and conventional per MPEP 2106.05(d) pat II, generating data is a mental process accomplishable by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

With respect to claim 1, the claim is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  Examiner found support for an algorithm using the recited sequence mining unit and sequence filtering unit in paragraph 0024 and support in paragraph 0053 describing the modules as part of a Computation 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Rejections under 35 U.S.C. 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smutko et al (US 20200219033), hereafter known as Smutko.
With respect to claims 1, 15, and 20, Smutko teaches:
processing, by a sequence mining unit, event data and logs of user actions for at least one user of a computing system to obtain a set of one or more candidate action sequences each comprising a sequence of one or more user actions (paragraph 0019 event data, logs processed storing actions of one or more users, sequences of actions); 
applying, by a sequence filtering unit and to the set of one or more candidate action sequences, one or more filters based on a model of user actions for an application domain to obtain a set of one or more filtered action sequences to improve a quality of action sequences 
outputting, by an output device, an indication of the set of one or more filtered action sequences usable for generating at least one automated workflow or information usable for improving a workflow (paragraph 0033 output templates for business processes).
With respect to claim 1 Smutko teaches a sequence mining unit, a sequence filtering unit, and an output device (paragraph 0017 invention can be implemented by software components).
With respect to claim 20 Smutko teaches a non-transitory computer-readable medium comprising instructions (paragraph 0026 invention implemented as a computer program product on machine-readable storage media having instructions stored thereon).
With respect to claims 2 and 17, Smutko teaches wherein, to apply the one or more filters to obtain the set of one or more filtered action sequences, the sequence filtering unit is configured to: apply, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, one or more candidate filters that cause the sequence filtering unit to discard invalid action sequences, the one or more candidate filters generated from the model of user actions for the application domain (paragraph 0035 removing (discarding) unnatural text in user actions in preprocessing of events).
With respect to claim 7, Smutko teaches wherein, to apply the one or more filters to obtain the set of one or more filtered action sequences, the sequence filtering unit is configured to: apply, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, one or more action filters that cause the sequence filtering unit to discard one or more invalid user actions of an action sequence, the one or more action filters 
With respect to claim 11, Smutko teaches wherein each of the one or more filters based on the model of user actions for the application domain specifies at least one of a characteristic of an invalid candidate action sequence or an extraneous action in a candidate action sequence, the at least one of the characteristic of the invalid candidate action sequence or the extraneous action in a candidate action sequence informed by the model of user actions for the application domain (paragraph 0052 discard actions, for example action sequence a-b fond to be extraneous compared to sequence a-b-a-b-a-b per a scoring algorithm).
With respect to claim 12, Smutko teaches a workflow automation unit configured to generate, based on the set of one or more filtered action sequences, a generalized action sequence that includes a parameterized user action as an action, wherein the indication of the set of one or more filtered action sequences usable for generating the at least one automated workflow comprises the generalized action sequence (paragraph 0019 joining parametrized user actions to generate an action sequence).
With respect to claims 13 and 18, Smutko teaches a workflow automation unit configured to generate the at least one automated workflow by learning one or more procedures present in the set of one or more filtered action sequences (paragraph 0031 learning procedures for business processes in user events in a log), 
wherein the indication of the set of one or more filtered action sequences usable for generating the at least one automated workflow comprises the at least one automated workflow (paragraph 0031 learning procedures for business processes in user events in a log).

wherein the output device is configured to output the one or more explanations (paragraph 0033 figure 5C showing output template of said business process).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/9/21